Order entered December 23, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01431-CV

                          TOWN OF HIGHLAND PARK, Appellant

                                               V.

  TIFFANY RENEE MCCULLERS, INDIVIDUALLY AND FOR THE BENEFIT OF
 CALVIN MARCUS MCCULLERS AND CALVIN BENNETT MCCULLERS AND ANF
          OF C.J., MINOR, AND SONYA HOSKINS, ET AL., Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-08709

                                            ORDER
       Before the Court is appellant’s December 19, 2019 motion for extension of time to file its

jurisdictional letter brief. We GRANT the motion and ORDER the jurisdictional letter brief

filed on or before December 30, 2019. Appellant is cautioned that the failure to file the

requested letter brief by that date could result in the appeal being dismissed without further

notice. See TEX. R. APP. P. 42.3(a), (c).


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE